TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00279-CV



                                   B. S. and M. S., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
        NO. 315625, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               B.S. (Father) and M.S. (Mother) appeal from the trial court’s decree terminating

their parental rights to their sons “Kevin,” who was eleven at the time of trial, and “Kenneth,”

who was six. 1 See Tex. Fam. Code § 161.001(b). Both parents challenge the sufficiency finding

that termination is in the children’s best interest and the finding of factually sufficient evidence

supporting termination under predicate statutory grounds. Father also challenges the finding of

legally sufficient evidence supporting termination under statutory grounds, the “endanger”

definition included in the jury charge, the admission of expert testimony by a licensed counselor,

and the failure to strike several jurors for cause. We affirm the trial court’s termination decree.




       1  For the children’s privacy, we will refer to them by aliases and to their family members
by their relationships to them or by aliases. See Tex. R. App. P. 9.8.
                      EVIDENTARY AND PROCEDURAL SUMMARY

                Between November 2019 and January 2020, the Texas Department of Family and

Protective Services (Department) received several reports alleging physical and sexual abuse by

Father 2 against Kevin, the boys’ then-eight-year-old sister, and Kenneth. Those allegations

included that Father had physically and/or sexually abused each of his three children; that the

sister was making sexually inappropriate comments and acts toward her brothers; that Mother

and Father had instructed Kevin to not disclose information to the investigator and that Mother

told Kevin to say that his sister hit herself; and that Kevin was “terrified” and “extremely”

concerned that his interview was being recorded.           Mother and Father denied physically

disciplining their children, reported that the sister hits herself, and refused services for

the children.

                On February 12, 2020, the Department filed a petition to be appointed the

children’s temporary managing conservator and to terminate Father’s and Mother’s parental

rights as to Kevin, the sister, and Kenneth. The trial court entered emergency removal orders the

same day. Kevin and Kenneth were placed in foster care, where they remained throughout the

case. Their sister was separately placed in a shelter and then with her grandmother. 3

                A four-day jury trial took place between March 22 and March 25, 2022. During

the course of trial, the jury heard testimony from Iwalani Caines, the Department’s

representative; Louis Rishkofski, Kevin’s and Kenneth’s counselor; Ashley Lomas, the lead




       2  Father is a registered sex offender who in 2015 pleaded no contest to and was
convicted of attempted forcible sexual abuse in Utah.
       3   The sister’s case was severed into its own cause number and is not part of this appeal.
                                                  2
forensic interviewer at the Children’s Advocacy Center (CAC); Father; Mother; the parents’

counselors; and the boys’ foster mother, grandmother, and guardian ad litem.

               Relevant here, the cross-examination of Rishkofski by Father’s counsel was

paused to allow for Lomas to testify out of order because of a pending scheduling conflict.

During Lomas’s testimony, Rishkofski remained in the courtroom. Lomas testified regarding her

initial forensic interviews of all three children, their outcries and red flags for physical and sexual

abuse, and her documentation of the interviews. The cross-examination of Rishkofski was

restarted and completed immediately after Lomas finished testifying.               During the latter

cross-examination, Rishkofski testified at one point that Kevin did not get into specific details

about observing his parents having sex “[j]ust as he didn’t go there with the CAC person.”

               On March 25, 2022, the jury rendered a verdict for termination of Father’s and

Mother’s parental rights under Family Code subsections 161.001(b)(1)(D) and (E), that

termination of their parental rights was in the children’s best interest, and that the Department

should be appointed managing conservator of Kevin and Kenneth. The trial court signed the

Decree of Termination in accordance with the jury verdict on April 26, 2022. 4 Neither Father

nor Mother moved for instructed verdict, to disregard the jury’s answer, for judgment

notwithstanding the verdict, or for a new trial. Father and Mother filed notices of appeal, and

this appeal followed.




       4  The trial court subsequently signed an Order Nunc Pro Tunc on June 15, 2022, which
corrected a scrivener’s error in the original Decree of Termination listing the trial start date as
“March 22, 2002.”
                                                  3
                                    STANDARD OF REVIEW

               To terminate the parent-child relationship, a court must find by clear and

convincing evidence that: (1) the parent has committed one of the enumerated statutory grounds

for termination and (2) it is in the child’s best interest to terminate the parent’s rights. Tex. Fam.

Code § 161.001(b). Clear and convincing evidence is “the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Id. § 101.007. “The distinction between legal and factual sufficiency

lies in the extent to which disputed evidence contrary to a finding may be considered.” In re

A.C., 560 S.W.3d 624, 630 (Tex. 2018). When determining legal sufficiency, we consider

whether “a reasonable factfinder could form a firm belief or conviction that the finding was true”

when the evidence is viewed in the light most favorable to the factfinder’s determination and

undisputed contrary evidence is considered. Id. at 631. When determining factual sufficiency,

we consider whether “in light of the entire record, the disputed evidence a reasonable factfinder

could not have credited in favor of a finding is so significant that the factfinder could not have

formed a firm belief or conviction that the finding was true.” Id. We must “provide due

deference to the decisions of the factfinder, who, having full opportunity to observe witness

testimony first-hand, is the sole arbiter when assessing the credibility and demeanor of

witnesses.” In re A.B., 437 S.W.3d 498, 503 (Tex. 2014); see also In re J.P.B., 180 S.W.3d 570,

573 (Tex. 2005).


                                          DISCUSSION
               Both parents challenge the finding that termination is in the children’s best

interest and that there was factually sufficient evidence supporting termination under Subsections



                                                  4
(D) and (E).    Father also challenges the finding that there was legally sufficient evidence

supporting termination under Subsections (D) and (E), as well as the definition of “endanger” in

the jury charge, admission of expert testimony by a licensed counselor, and the failure to strike

several jurors for cause. We address each in turn.

                           Statutory Grounds and Best Interest Findings

               Father’s first issue and Mother’s sole issue challenge the finding that termination

is in the children’s best interest and the trial court’s finding that factually sufficient evidence

supported termination of their parental rights under Subsections (D) and (E).            Father also

challenges the finding that legally sufficient evidence supported termination of his parental rights

under Subsections (D) and (E). The Department contends that the parents have failed to preserve

these legal and factual sufficiency challenges.

               To preserve a challenge to the legal sufficiency of evidence in a jury trial, a party

must take one of the following actions: (1) file a motion for instructed verdict, (2) file a motion

for judgment notwithstanding the verdict, (3) object to the submission of the issue to the jury,

(4) file a motion to disregard the jury’s answer to a vital fact issue, or (5) file a motion for new

trial.   See A.W. v. Texas Dep’t of Fam. & Protective Servs, No. 03-17-00048-CV,

2017 WL 3044243, at *2 (Tex. App.—Austin July 14, 2017, no pet.) (mem. op.) (concluding

parent waived both factual and legal sufficiency challenges to termination by failing to preserve

them); In re E.M., 494 S.W.3d 209, 225 (Tex. App.—Waco 2015, pet. denied) (concluding father

waived legal sufficiency challenge to best interest finding); see also Cecil v. Smith, 804 S.W.2d 509,

511 (Tex. 1991). Similarly, the party must file a motion for new trial to preserve a challenge to

factual sufficiency. See E.N. v. Texas Dep’t of Fam. & Protective Servs., No. 03-21-00014-CV,

2021 WL 2460625, at *6 (Tex. App.—Austin June 17, 2021, no pet.) (mem. op.) (concluding

                                                  5
father failed to preserve challenge to factual sufficiency of the evidence supporting termination);

see also In re J.M.S., 43 S.W.3d 60, 62 (Tex. App.—Houston [1st Dist.] 2001, no pet.)

(concluding both parents waived their factual and legal sufficiency challenges by failing to

preserve them for review). Nothing in the record reflects that Father or Mother took any of the

requisite actions to preserve their legal or factual sufficiency challenges to the statutory grounds

or best interest findings, and neither Appellant disputes the Department’s assertion that the

parents did not take any of those actions to preserve this issue for appellate review.

               Rather, Father argues that they are not required to preserve a legal or factual

sufficiency challenge so long as the parents “present the issue” to the court of appeals by raising

it in their briefing. He relies on In re N.G., 577 S.W.3d 230 (Tex. 2019), to argue that allowing

findings under Subsections (D) or (E) to go unreviewed on appeal violates the parents’ due

process rights. But Father overreads In re N.G. In that termination appeal, the Texas Supreme

Court held that due process requires courts of appeals to review the sufficiency of evidence

supporting findings under Subsections (D) and (E), even if another predicate finding is sufficient

to uphold the judgment. See Id. at 237. In re N.G. requires such a review when the parents have

“presented the issue on appeal,” but that decision did not involve any challenge that the parents

had failed to preserve their challenge.      Id. at 235.    The Supreme Court did not address

preservation nor exclude predicate statutory ground challenges from the “long-established

requirement of error preservation of legal and factual sufficiency issues in parental-rights

terminations cases decided by a jury.” In re D.T., 593 S.W.3d 437, 439 n.3 (Tex. App.—

Texarkana 2019), aff’d, 625 S.W.3d 62 (Tex. 2021); see also In re A.R.S., No. 05-21-00655-CV,

2022 WL 224812, at *2 n.1 (Tex. App.—Dallas Jan. 26, 2022, no pet.) (mem. op.); In re M.X.R.,

No. 04-20-00042-CV, 2020 WL 2736465, at *2–3 (Tex. App.—San Antonio May 27, 2020, no

                                                 6
pet.) (mem. op.). At most, the ruling in In re N.G. “presupposes that the appellant has preserved

the issues for appeal in the first instance.” In re D.T., 593 S.W.3d at 439 n.3. We therefore

decline to except factual and legal sufficiency challenges in parental-rights termination cases

decided by a jury from the longstanding requirement of error preservation for appellate review.

See E.N., 2021 WL 2460625, at *6 n.7; see also In re D.T., 593 S.W.3d at 439 n.3.

               Accordingly, Father and Mother have failed to preserve their legal and factual

sufficiency challenges to the statutory grounds and best interest findings and have waived those

arguments. 5 We overrule Father’s first issue and Mother’s sole issue.


                              “Endanger” Definition in Jury Charge

               As his second issue, Father contends the trial court erred by submitting an

incomplete definition of “endanger” to the jury as part of the jury instructions.

               We review the trial court’s decision to refuse a particular instruction for an abuse

of discretion. Thota v. Young, 366 S.W.3d 678, 687 (Tex. 2012). “A trial court has considerably

more discretion in submitting instructions than it has in submitting questions.” V.C. v. Texas



       5  A different panel of this Court recently handed down an opinion where the Court chose
to review the predicate statutory ground findings because of “the interest of justice and because
of the importance of the rights involved.” A.K. & T.A. v. Texas Dep’t of Fam. & Protective
Servs., No. 03-22-00285-CV, 2022 WL 14989625, at *5 (Tex. App.—Austin Oct. 27, 2022, no
pet. h.) (mem. op.). Even though our approach is consistent with the prior decisions of this
Court, see E.N., 2021 WL 2460625, at *6 n.7 (“We do not interpret the supreme court's holding
in In re N.G. as requiring us to address Father's unpreserved factual-sufficiency argument.”),
Tex. R. App. P. 47.1 (directing that opinions be “as brief as practical” and address issues
“necessary” to final disposition), A.K. & T.A. is also readily distinguishable; in that appeal, one
parent properly preserved her legal sufficiency challenge, and this Court therefore was already
required to undertake a review of the endangerment findings as to the mother. See A.K. & T.A.,
2022 WL 14989625, at *5 (stating mother challenged the legal sufficiency of the evidence
supporting the findings under Subsection (D) and (E)); see also In re N.G., 577 S.W.3d at 237
(requiring Subsection (D) and (E) findings to be reviewed on appeal when those issues have been
properly presented to the court).
                                                 7
Dep’t of Fam. & Protective Servs., No. 03-17-00889-CV, 2018 WL 3078099, at *12 (Tex.

App.—Austin June 22, 2018, pet. denied) (mem. op.).            A jury instruction is proper if it

“(1) assists the jury, (2) accurately states the law, and (3) finds support in the pleadings and

evidence.”    Thota, 366 S.W.3d at 687 (quoting Columbia Rio Grande Healthcare, L.P.

v. Hawley, 284 S.W.3d 851, 855–56 (Tex. 2009)). Even if a jury instruction was improper, we

will not reverse a judgment for a charge error unless the error “probably caused the rendition of

an improper judgment.” Id.

               The trial court submitted the following “Endanger” definition to the jury:

               To “Endanger” means to expose to loss or injury, to jeopardize. It is not
       necessary that the conduct be directed at the child or that the child actually suffers
       injury. This means that the conduct of the parent, or the conditions or
       surroundings in which the children lived, exposed the children to loss or injury or
       jeopardized the emotional or physical health of the children. The parental course
       of conduct includes both the parent’s actions and the parent’s omissions or
       failures to act. Acts by the parents both before and after the child’s birth may be
       considered. The conduct of the parent did not have to be directed at the child;
       nor must the child actually have suffered injury from the parents conduct. The
       specific danger to the well-being of the children need not be established as an
       independent proposition, but may be inferred from the parent's misconduct alone.


(emphasis added). Father objected and sought to replace the bolded language with the following:

       To endanger means more than a threat of metaphysical injury or the possible ill
       effects of a less than ideal family environment, but it is not necessary that the
       conduct be directed at a child or that the child actually suffers injury.

The trial court overruled the objection.

               Father has failed to demonstrate that failing to use his preferred language for that

specific sentence fails to accurately state the law so as to render the definition legally incorrect

and improper. See In re K.H., No. 12-05-00077-CV, 2006 WL 3211299, at *2 (Tex. App.—

Tyler Nov. 8, 2006, no pet.) (mem. op.) (rejecting similar challenge to “endanger” definition as


                                                 8
unnecessary for jury to render a proper verdict even though “the requested definitions are more

detailed than those in the jury charge”).     Moreover, Father has not demonstrated how his

requested instruction was necessary to enable the jury to render a proper verdict when

considering the definition as a whole that was submitted to the jury. V.C., 2018 WL 3078099, at

*13. We therefore conclude that Father has failed to show that the district court abused its

discretion in denying his requested instruction. We overrule his second issue.


                                  Expert Testimony Challenge

               In his third and fourth issues, Father contends the trial court erred by failing to

strike the testimony of Rishkofski, the children’s counselor, on multiple grounds.

               Father contends that Rishkofski’s testimony should have been stricken because

the Department failed to disclose monthly counseling notes pursuant to the local standing order.

We review the admission or exclusion of evidence for an abuse of discretion. See In re J.P.B.,

180 S.W.3d 570, 575 (Tex. 2005) (per curiam).         “We uphold a trial court’s admission or

exclusion of evidence unless (1) there was no legitimate basis for the court’s ruling, and (2) the

error probably caused the rendition of an improper judgment.” S.C. v. Texas Dep’t of Fam. &

Protective Servs., No. 03-20-00039-CV, 2020 WL 3892796, at *10 (Tex. App.—Austin July 10,

2020, no pet.) (mem. op.). “A party who fails to disclose information concerning a nonparty

witness in response to discovery requests may not offer that witness’s testimony unless” there

was either (1) good cause for the failure or (2) the failure did not unfairly surprise or unfairly

prejudice the other parties. See Van Heerden v. Van Heerden, 321 S.W.3d 869, 875–76 (Tex.

App.—Houston [14th Dist.] 2010, no pet.) (citing Tex. R. Civ. P. 193.6(a)). We will review the

entire record to determine if the admission or exclusion of the challenged evidence resulted in


                                                9
the rendition of an improper judgment. In re E.A.G., 373 S.W.3d 129, 145 (Tex. App.—San

Antonio 2012, pet. denied). Even if the challenged evidence was improperly admitted, we may

not reverse if the evidence is harmless because it is cumulative of other unchallenged, admitted

evidence. S.C., 2020 WL 3892796, at *10.

                Without deciding whether monthly counseling notes must be disclosed as part of

the complete case file under the local standing order, the record does not demonstrate the notes

were in the Department’s possession, custody, or control. See Tex. R. Civ. P. 192.3(b) (“A

person is required to produce a document or tangible thing that is within the person’s possession,

custody, or control.”). Rishkofski initially testified that he took notes every month and turned

those notes over to the Department, but then corrected his testimony on re-direct, stating that his

previous statement “was incorrect.” Rishkofski clarified that he sent his monthly notes “to the

foster care agency” but that he was not aware what the agency did with his notes. Caines

testified that the foster care agency provided the Department with “some” notes and that she

believed notes other than from July 2020 were provided “[i]f I remember correctly,” but she did

not identify the specific notes, if any, that were provided to the Department. The Department

also stated that it produced the case record—including any counseling notes in its possession—to

the parents, and that the only two files not produced were two files containing attorney

work product.

                Although there was some conflicting testimony, the trial court is the “sole arbiter”

in assessing and weighing the credibility of the witnesses and their testimony. See In re A.B.,

437 S.W.3d at 503; In re J.P.B., 180 S.W.3d at 573. Based on the entire record, the trial court

reasonably could have determined that the Department had produced all of the monthly

counseling notes in its possession. See S.C., 2020 WL 3892796, at *10; see also In re R.V., Jr.,

                                                 10
977 S.W.2d 777, 783 (Tex. App.—Fort Worth 1998, no pet.) (concluding no abuse of discretion

because parent “failed to rebut the State’s assertion that it never received or knew about the more

detailed notes”). The trial court therefore did not abuse its discretion in denying the motion to

strike Riskhofski’s testimony on this ground. See In re J.P.B., 180 S.W.3d at 575. We overrule

Father’s third issue.

               Father also argues that the trial court erred by allowing Rishkofski to remain in

the courtroom during the testimony of Ashley Lomas, the CAC forensic interviewer. However,

Father has failed to preserve this issue. “To preserve a complaint for appellate review, a party

must present to the trial court a timely request, objection, or motion, and state the specific

grounds for the ruling sought.” In re A.N., No. 10-16-00394-CV, 2017 WL 4080100, at *2 (Tex.

App.—Waco Sept. 13, 2017, no pet.) (mem. op.) (citing Tex. R. App. P. 33.1(a)(1)). As the

Department began its direct examination of Lomas, the following exchange occurred between

the trial court and Father’s counsel:

               [Father’s Counsel]: Your Honor, I’m sorry we had invoked the Rule, and it looks
               like Mr. Rishkofski is still in the courtroom.

               THE COURT: And he may remain. He is an expert, and experts are
               exempt from the Rule.

               [Father’s Counsel]: I’m not sure that they are, Your Honor.

               THE COURT: I am. I’m the Judge. Sit down.

               [Department’s Counsel]: May I proceed, Judge?

               THE COURT: You may.

Father did not raise any request or objection when Rishkofski returned to the stand, nor did

Father raise any objection or request when Rishkofski made a single reference to “the CAC

person” in response to a question by Father’s counsel. The exchange between the trial court and

                                                11
Father’s counsel did not contain any statement sufficiently specific to make the trial court aware

of the specific grounds for an objection or request raised by Father, nor are the specific grounds

“apparent from the context.” Tex. R. App. 33.1(a)(1). Accordingly, any error by the district

court in exempting Rishkofski from the Rule has been waived. See C.G. v. Texas Dep’t of Fam.

& Protective Servs., No. 03-22-00019-CV, 2022 WL 2069128, at *4 (Tex. App.—Austin June 9,

2022, no pet. h.); Tex. R. App. P. 33.1(a)(1)(A).

               Even if the Rule was violated by Rishkofski’s presence in the courtroom during

Lomas’s testimony, the trial court still had discretion to allow his testimony after considering all

the circumstances. See Drilex Sys., Inc. v. Flores, 1 S.W.3d 112, 117 (Tex. 1999) (“When the

Rule is violated, the trial court may, taking into consideration all of the circumstances, allow the

testimony of the potential witness, exclude the testimony, or hold the violator in contempt.”);

accord In re K.M.B., 91 S.W.3d 18, 28 (Tex. App.—Fort Worth 2002, no pet.). Lomas’s

testimony was cumulative of the removal affidavit, which had already been admitted as an

exhibit and had been previously provided to Rishkofski. Furthermore, Father has failed to

demonstrate how admission of Rishkofski’s additional testimony during his cross-examination—

which included a reference to “the CAC person” in response to a single question on a topic not

explicitly discussed by Lomas in her testimony—probably resulted in an improper judgment.

See In re K.M.B., 91 S.W.3d at 28. We overrule Father’s fourth issue.


                                       Voir Dire Challenge

               Father also reserved his right to challenge purported errors by the trial court in

denying several motions to strike potential jurors for cause. However, Father has failed to

submit any briefing or arguments on this issue. We therefore hold that Father has waived this


                                                12
challenge. See Tex. R. App. P. 38.1(i) (requiring briefs to contain “clear and concise argument

for the contentions made, with appropriate citations to authorities and to the record”); see also

In re R.H.W. III, 542 S.W.3d 724, 742 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (“Father

failed to adequately brief any argument in support of this issue, and so has waived the

complaint.”); Liberty Mut. Ins. Co. v. Griesing, 150 S.W.3d 640, 648 (Tex. App.—Austin 2004,

pet. dism’d w.o.j.) (“Bare assertions of error without argument or authority waive error.”). We

overrule Father’s fifth issue on appeal.


                                           CONCLUSION

               Having concluded Father and Mother waived their challenges to the findings of

predicate statutory grounds and best interest and overruling Father’s other issues, we affirm the

trial court’s final decree terminating Father’s and Mother’s parental rights to Kevin and Kenneth.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith
 Concurring Opinion by Justice Triana

Affirmed

Filed: November 10, 2022




                                               13